Title: To Benjamin Franklin from Dumas, 23 May[–13 June 1780]
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur
La Haie 23e. May[–June 13] 1780.
Je donnai ces jours passés une Lettre d’Introduction auprès de Votre Exc. à Mr. Corn. van Oudermeulen, Directeur de la Compe. des Indes-or. [orientales] de la Chambre d’Amsterdam, qui se propose d’aller dans peu à Paris, exprès pour avoir quelques entretiens avec Vous, comme aussi avec Mr. 891, sur des idées interessantes, dont j’ignore le sujet.— Il laissera, m’at-il dit, son secret cacheté entre les mains de Mrs. les Bourguemaîtres d’Amsterdam, pour n’être ouvert & connu que lorsqu’il en sera temps.— C’est un homme connu pour avoir de grandes lumieres sur le Commerce en général, auteur d’un Livre estimé, imprimé depuis peu chez Rey à Amsterdam sous le titre de Recherches sur le Commerce in 8°. Il est ami de Mr. Temmink Bourguemaître regnant d’Amsterdam. Il se plaint d’avoir des désagrémens de la part d’un puissant Parti ici, & d’être toujours en différend avec les Avocats de la Compe., qui ont une influence considérable dans toutes les affaires de cette Compe. Il y a déjà plusieurs semaines qu’il a intention de faire ce voyage: mais un entretien qu’il eut avec le 373. 657y. 610. 395, où on lui déclaroit, que les soupçons que feroit naître contre lui un tel voyage pourroit lui faire perdre son Poste, l’a retenu. Depuis lors, le 30 lui ayant aussi fait un meilleur accueil, il avoit pensé que la prudence demandoit qu’il se conduisît avec ménagement, & qu’il convenoit d’attendre une occasion pour faire une telle démarche sans cette conséquence: or, dans la situation présente, où l’on n’ose plus ici montrer tant de partialité pour l’Angleterre, cette occasion lui paroît être venue.
Notre Ami, qui ignore d’ailleurs, ainsi que moi, quel est le secret que ce Monsieur veut vous confier, m’a confirmé ce que j’ai eu l’honneur de vous dire ci-dessus de sa capacité.
Je souhaite de tout mon coeur, que ce qu’il a à vous communiquer soit avantageux aux Etats-Unis. Vous en jugerez, Monsieur, quand il vous en aura fait la confidence.
Je suis avec un grand respect, Monsieur Votre très-humble & très-obéissant serviteur
Dumas

P.S. Cette Lettre étoit écrite, lorsque Mr. Oudermeulen m’a prié d’en suspendre l’envoi, jusqu’à-ce qu’il m’ait écrit d’Amsterdam où il retourne ce soir.



13e. Juin 1780
Après avoir différé pour plusieurs bonnes raisons jusqu’à présent d’exiger que je fisse partir cette Lettre, Mr. Oudermeulen m’a prié ce matin de vous la faire parvenir, & de vous prévenir en même temps, qu’avant de faire lui-même le voyage de Paris, il vous écrira d’Amsterdam une Lettre, où il vous fera je pense entrevoir ses idées & ses vues.
Je viens de recevoir l’honorée vôtre du 5e. Juin & les papiers qui y sont joints, dont je ferai [torn: usage?], quand l’occasion s’en offrira; En attendant réponse à ma derniere concernant l’affaire de Mrs. Van de Perre & Meyners Je vois un passage, Monsieur, dans votre Lettre, qui m’a vivement frappé: before I leave Europe. Comment dois-je entendre cela? Je crains de l’interpréter.
Sir J. Y. a fait insérer dans la Gaz de la H— & d’Amst. ce qui suit.
Nous sommes autorisés de source d’assurer le public, que la Lettre, insérée dans la plupart des Gazettes de l’Europe, comme écrite par le Genl. Clinton, sous la date de Savannah le 30 Janv. 1780, est une pure fiction, pour donner de fausses idées de la situation des affaires en Amérique; & que pareille Lettre n’est jamais sortie de la plume du Général Anglois, étant directement contraire au contenu de toutes celles qu’il a écrites.
Passy à Son Exc. Mr. Franklin

 
Addressed: à Son Excellence / Monsieur B. Franklin, Esqr. / Min. Plenipe. des Etats-unis / &c. / à Passy./.
Notation: Dumas la haie May 23. 80
